DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed on 13 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 13 January 2021.  These drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites (with added emphasis for clarity): “generating a multi-phase primary AC voltage from a DC input voltage, transforming the primary AC voltage into a secondary AC voltage” in lines 3-4. It is not clear whether the method requires a multi-phase secondary AC voltage or if only at least one secondary AC voltage must be present. For instance, line 6 of the claim refers to “the secondary AC voltage” in the singular, whereas line 14 recites “an AC voltage phase of the secondary AC voltage” where it seems to be implied that there are more than one AC voltage phases present as part of the secondary AC voltage.
The claim will be interpreted in line with the specification, by assuming the “secondary AC voltage” to be “a multi-phase secondary AC voltage”.
Additionally, claim 9 recites (again with emphasis), “controlling an average value of a phase shift between an AC voltage phase of the primary AC voltage and a current flowing through a series resonant circuit of that AC voltage phase” in lines 8-10. It is not clear whether this requires that the series resonant circuits be connected to the primary AC voltage phases – that is, whether they are limited to being on the primary side of the transformer.
Further, this appears to be in contradiction to the limitation near the end of claim 9 which recites “the series resonant circuit of that AC voltage phase” to apparently refer to “an AC voltage phase of the secondary AC voltage”.
These limitations will be interpreted as follows: “controlling an average value of a phase shift between an AC voltage phase of the primary AC voltage and a current flowing through a respective series resonant circuit corresponding to that AC voltage phase” (at lines 8-10) and “controlling the average value of a phase shift between an AC voltage phase of the secondary AC voltage and the current flowing through the respective series resonant circuit corresponding to that AC voltage phase” (at lines 13-15).
Finally, claim 9 recites, “changing a clock frequency clocking the AC voltages” at lines 10-11. It is not clear to which voltages are referred to as “the AC voltages” because the claim recites both a multi-phase primary AC voltage and a  secondary AC voltage (presumed multi-phase as explained above). This will be interpreted as “the primary and secondary AC voltages”.
Claim 10 depends from claim 9 and is therefore indefinite as it inherits the above deficiencies. 

Claim 11 recites a DC-to-DC converter (i.e., an apparatus) that is very similar in scope to the method of operating such a converter as recited in claim 9. Claim 11 recites several limitations that are essentially the same as limitations found in claim 9, and which in several cases contain the same issues causing indefiniteness as are pointed out and explained above. To avoid repetition, these deficiencies will not be repeated, but require correction in a preferably similar manner to any corrections made to the method claim. Below, only new issues as found in claim 11 and its dependent claims will be specifically explained.
Regarding claim 11 generally, it is not clear whether the scope is limited to multiple AC voltage phases on both primary and secondary sides, or if a single phase AC voltage for each side would be read on by the claim. That is, for example, line 2 recites “for each primary AC voltage phase” which is written as if it refers back to an earlier introduction of plural primary AC voltage phases, but no such limitation is recited. The same issue appears in line 7 for the secondary AC voltage phase(s).
Whereas, for example, lines 5-6 refer to “the primary AC voltage” and “a secondary AC voltage” in singular form. However, elsewhere in the claim, these are again referred to as pluralities (e.g., lines 12 and 13, line 18). To maintain correspondence with the method of claim 9, Examiner will interpret the claim as requiring both primary and secondary sides to include multi-phase AC voltages.
Additionally, claim 11 recites “a control unit which is designed to” with functional limitations following. The use of “designed to” is vague and makes it unclear as to whether the invention requires that the control unit actually perform the recited functions, merely be able to perform them, or even more broadly, only to be intended to be able to perform them, regardless of whether such functionality is actually present in the physical apparatus. For example, an element, whether functional or structural, might be found in an initial design for a particular product, even though the feature may or may not be included in the manufactured item.
Examiner will interpret “designed to” as meaning “configured to” – in other words, that the control unit has the ability to perform the recited functionality, and would be expected to actually perform them at some point during its operation, given the appropriate situation or implementation.
Claims 12-17 depend, either directly or indirectly, from claim 11 and therefore inherit the deficiencies of claim 11, in addition to any further issues as noted below for certain claims.
Regarding claim 15, it is noted that the claim contains limitations which further the confusion as to whether the series resonant circuits are located on the primary or the secondary side of the transformer (“the series resonant circuit of that AC voltage phase,” apparently referring to a primary AC voltage phase, and “the series resonant circuit of that secondary AC voltage phase”). These are similar to limitations pointed out above with respect to claims 9 and 11, and therefore similar clarifying amendments should be made to claim 15.
Regarding claim 16, an alternative limitation is set forth, being that either “the control unit is configured to control to a power setpoint value a power transmitted by the DC- to-DC converter” or “to control to a voltage setpoint value the DC output voltage”. However, the claim further recites a clause reading “by changing a phase shift between a primary AC voltage phase and a secondary AC voltage phase”. The punctuation and/or indented structure (or lack thereof) of the claim makes it unclear as to whether the final clause applies to both of the alternative limitations, or if it only limits the second of the alternatives. Examiner will interpret it as only limiting the second alternative (i.e., the voltage control).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17, as far as they are currently understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lagier et al. (cited PCT Pub. WO 2017/187045 A1; hereinafter “Lagier”; please see cited machine translation, copy provided with this Office action) in view of “Comparative analysis of single and three-phase dual active bridge bidirectional DC-DC converters” by D. Segaran et al. (hereinafter “Segaran”; previously cited by Applicant with copy in the application file).
In re claims 9 and 11, Lagier discloses a DC-to-DC converter having DAB topology (Fig. 1) and method of operating it (i.e., the method as claimed follows directly from the device as claimed), comprising: 
for each primary AC voltage phase (in 20), a primary-side voltage bridge (as shown) having a plurality of semiconductor switches (J1-J4) generating a primary AC voltage (V1) from a DC input voltage (Vin); 
a transformer unit (1) transforming the primary AC voltage into a secondary AC voltage (not labeled secondary voltage, which is equal to voltage V2 divided by the turns ratio m) with a transformation ratio (i.e., the turns ratio); 
for each secondary AC voltage phase (in 30), a secondary-side voltage bridge (as shown) having a plurality of semiconductor switches (J5-J8) generating from the secondary AC voltage a DC output voltage (Vout); 
a series resonant circuit (Lr, Cr) for each primary or secondary AC voltage phase (on primary side as shown); 
a measuring device arrangement (as part of UC; see Figs. 2-4) measuring the DC input voltage, the DC output voltage (Fig. 2 – inputs Vin and Vout to M_PH; see bottom p. 7 to top of p. 8 of machine translation) and a course over time of the primary AC voltage phases (see top p. 8), the corresponding secondary AC voltage phases (top of p. 8), and currents flowing through the series resonant circuits (p. 7, paragraphs 4-7); and 
a control unit (CU; Figs. 2-4) which is designed to when a ratio of the DC output voltage to the DC input voltage is greater than the transformation ratio (see p. 8 of translation/p. 11 of original WIPO document – formulas given for ratio of output to input voltage, i.e. when k>1), control to zero an average value of phase shifts between a respective one of the primary AC voltage phases and the current flowing through the series resonant circuit of the respective primary AC voltage phase (middle p. 7 of translation: paragraph beginning “the invention relates to…”;) by changing a clock frequency clocking the AC voltages (see p. 8 of translation/pp. 11-12 of WIPO document – control unit adjusts the switching frequency in order to control the phase shift between the AC voltage phase and the resonant current to zero), and 
when the ratio of the DC output voltage to the DC input voltage is less than the transformation ratio, control to zero the average value of the phase shifts between a respective one of the secondary AC voltage phases and the current flowing through the series resonant circuit of the respective secondary AC voltage phase by changing the clock frequency (as cited and explained above, for when the ratio k<1).
Lagier discloses the claimed invention as just explained, except that Lagier discloses a single phase full-bridge and single phase AC voltage at both primary and secondary sides. As such, as far as the claim scope is understood in this regard, Lagier does not disclose multi-phase primary and secondary bridges and multi-phase primary and secondary AC voltages.
Whereas Segaran teaches that there are a finite number of possible implementations as far as alternative bridge topologies for the DAB converter – two. Essentially, either a single phase or a three-phase (multi-phase) embodiment must be chosen by the designer (see first paragraph of section II). Segaran teaches of predictable results for either option (i.e., the central theme of the article is an investigation of the measurable characteristics of each topology). Furthermore, Segaran teaches that the three-phase option offers reduced inductor current magnitude, improved harmonic behavior with consequent reduced losses (see paragraph spanning pp. 2-3), as well as reduced output voltage ripple (p. 4, first full paragraph).
Therefore, to the person of ordinary skill in the art and before the effective filing date of the claimed invention, it would have been obvious and/or obvious to try modifying the DC-DC converter of Lagier by configuring it to use a three-phase or multi-phase topology, thus configuring it with multiple primary-side and secondary-side voltage bridges and multi-phase primary and secondary AC voltages/phases, in the known manner as shown by Segaran. Given the finite number of previously identified topology choices and the predictable results of each, there would have been a very reasonable expectation of success in choosing the multi-phase bridge topology for the DC-DC converter, especially considering the significant benefits it offered, as taught by Segaran. “[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397. 
In re claims 10 and 16, the combination of Lagier and Segaran would necessarily further teach that the control unit is configured to control to a power setpoint value a power transmitted by the DC- to-DC converter (p. 7 of the translation, paragraph beginning “This main control loop B1…”) or to control to a voltage setpoint value the DC output voltage (id. – Lagier contemplates both of the claimed alternatives) by changing a phase shift between a primary AC voltage phase and a secondary AC voltage phase (id.).
In re claim 12, the combination of Lagier and Segaran would necessarily further teach that each primary-side voltage bridge is constructed as a half-bridge (see 20 in Fig. 1 of Lagier, which as explained above is modified according to the three-phase topology shown in Figs. 1(b) and 4(b) of Segaran, having three half-bridge phase circuits) having bridge arms comprising a semiconductor switch (upper and lower switches for each phase) and a bridge branch connected to a primary winding of4Docket No.: ZOCHERInt. Appl. No.: PCT/EP2019/068997 the transformer unit (connection between each bridge and the primary side of the transformer as shown in both Lagier and Segaran), and wherein each secondary-side voltage bridge is constructed as a half-bridge (as just explained, substituting the secondary side rather than primary – see Figs. 1(b) and 4(b) of Segaran) having bridge arms comprising a semiconductor switch and a bridge branch connected to a secondary winding of the transformer unit (as explained above and shown in, e.g., Figs. 1(b) and 4(b) of Segaran).
In re claim 13, the combination of Lagier and Segaran would further teach that the transformer unit is constructed as a multi-phase transformer (i.e., Lagier is modified as explained above to use the three-phase topology, which in the implementation shown in Fig. 1(b) of Segaran uses a multi-phase transformer).
In re claim 14, the combination of Lagier and Segaran would further teach that the transformer unit comprises a separate transformer for each AC voltage phase (i.e., Lagier is modified as explained above to use the three-phase topology, which in the implementation shown in Fig. 4(b) of Segaran uses a separate transformer for each AC voltage phase).
In re claim 15, the combination of Lagier and Segaran would necessarily further teach that wherein the control unit comprises a first phase detector detecting a phase shift between a primary AC voltage phase and the current flowing through the series resonant circuit of that AC voltage phase (Lagier, p. 7 of translation, fifth through seventh paragraphs (beginning “this main control loop B1”) – the control unit, such as main control loop B1 and the sensors providing its inputs, forms the first phase detector), and a second phase detector detecting a phase shift between a secondary AC voltage phase and the current flowing through the series resonant circuit of that secondary AC voltage phase (id.; the second phase detector being also formed in the control unit, main control loop B1, and or the input sensors as taught in Lagier).
In re claim 17, the combination of Lagier and Segaran would necessarily further teach that each series resonant circuit (i.e., a resonant circuit for each of the AC voltage phases after Lagier is modified as explained above) is disposed either on the secondary side or on the primary side of the transformer unit, or components of each series resonant circuit are distributed between a secondary side and a primary side of the transformer unit (i.e., the series resonant circuit(s) as shown in Fig. 1 of Lagier may be connected or disposed on the primary side).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of DC-DC converters with control of phase shift between an AC phase voltage and a series resonant current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838